=

 

rm
fed
Oe
an
— a i wi oy
Fill in this information to identify your case: Ra eat
ky
United States Bankruptcy Court for the: rs =
te
WESTERN District of WASHINGTON 8 =
neces CO tl
Case number (ir known): G. 20s pter you are filing under: . = ‘2
A \chapter 7 | wet
(2 Chapter 14
CE) Chapter 12
[Ciichapter 12 OC] Cheek if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12H7

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone, A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from beth debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When Information is needed about the spouses saparately, the form uses Debtor f and
Debtor 2 te distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer avery question.

oa identify Yourself

4. Your full name

About Debtor 1: - About Débtor 2 (Spouse Only in a Joint Case);

Write the name thatis on your = Kalani
government-issued picture

 

 

identification (for example, First name _. First name

your driver's license or Jonathan

passport), Middle name . Middle name
Sease —

Bring your picture
identification to your meeting —«Last name
with the trustee.

 

Last name

 

Suffix (Sr., Jr. HIM) *) Buttix (Sr Je MH)

 

 

(2, All other names you ‘
have used in the last 8 Firstname . Firstname

 

 

 

 

 

 

 

 

 

 

years 2
Include your marded or Middle name “Middle name
maiden names, :
Last name Last name
First name >, First name
Middle name "Middle name
Last name ~ > Tastname
3. Only the last 4 digits of .
your Social Security 9K = XK — O4SH OS =
number or federal OR OR -
Individual Taxpayer
Identification number xx - x -_ 9x - we
(ITIN) oe
Official Form 101 Voluntary Potition for Individuals Filing for Bankruptcy page t

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 1 of 59
Debtor 4
First Nema

Kalani Jonathen
Middle Name

Sease
Last Name

Case number (if known),

 

4, Any business names
and Employer
identification Numbers"
(EIN) you have used In
the last & years

Include trade names and

 

LJ | have not used any business names or EINs.

-—Spe Sease, Kalani

(Spouse Only in.a Joint Case):

CI | have not used any business names or ElNs.

 

Business name

Business name

 

 

 

doing business as names Business name “ Business name
—1501353670— : -
ENT BIN er
- EIN ee SEN ee
&. Where you live if Debtor 2 lives at a different address:
3200 Capital Mall Dr Sw

 

Number Street

Number Streat

 

 

 

 

Olympia WA  _- 98502

City State ZIP Code City State ZIP Coda
Thurston

County ve Gounty

(if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

3200 Capital Mall Dr Sw Apt Ff 203
Number Street

 

If Debtor 2’s mailing address is diffarant from
yours, filJ t In here. Note that the court will send
any notices to this mailing address.

“| Number Street

 

 

 

 

 

P.O. Box P.O. Box

Olympia WA 98502 “

City Stata ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Official Form 101

{A Over the last 180 days before filing this petition,
| have lived in this district longer than in any
ather district.

Cd | have another reason. Explain.
(See 28 U.S.C. § 1408,)

 

 

 

 

 

Voluntary Petition for individuals Filing for Bankruptcy

{4 Over the last 180 days before filing this petition,
( have lived in this district longer than in any
other district.

~ DD thave another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

Case 19-42273-BDL Doci1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 2 of 59

 
Debtor 1 Kalani Jonathan Sease Case number ¢ténoun}
First Name Middle Name Last Name

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file :
under [4 Chapter 7

L) Chapter 14
LJ Chapter 12
(LU ichapter 13

 

: 8. How you will pay the fee wi will pay the entire fee when | file my petition. Please check with the clerk's office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order, If your attornay is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C) 1 need to pay the fee In installments. If you choose this option, sign and attach the
Application for individuals fo Pay The Filing Fee in Installments (Official Form 103A).

1 request that my fae be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1036) and file it with your petition.

   

. Have you filed for Ha No

 

 

 

 

 

 

 

 

 

 

bankruptcy within the am
fast 8 years? (ives. District When TDD) Case number
District When Case number
MM/ OD /Y¥YY¥
District When Case number
MM/ OD/VYYY¥
_ 10. Are any bankruptcy [Ne
: cases pending or being
filed by a spouse who is iCives. Debtor Relatlonship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affillate?
Debior Relationship to you
District When Case number, if known
MM /OD fYYYY
. 11, Do you rent your INo. Goto line 12. -
residence? Alves. Has your landlord obtained an eviction judgment against you and de you want to stay in your
residence? :
[a No. Go te line 12.
[CT Yes. Fill out initia? Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 3 of 59
Debtor 1

Kalani Jonathan
First Name Middle Name

Sease
Last Name

Report About Any Businesses You Own as a Sole Propristor

Case number yf arown),

 

(12. Are you a sole proprietor [Lino Go to Part 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLE.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

[Fives.

Name and location of business

 

Name of business, if any

 

Number Street

 

 

City

State ZIP Code

Check ihe appropriate box to describe your business:

(CT Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
{Cl single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
[CE stockbroker (as defined in 11 U.S.C. § 101(53A)}

[CT Commodity Broker (as defined in 11 U.S.C. § 101(6))

(a) None of the above

 

43,

Are you filing under
Chapter #1 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of sma!
business debtor, see

11 U.S.C. § 101(51D)}.

(21 No.
QC) No.

| am not filing under Chapter 11.

# you are filing under Chapter 11, the court must know whether you aré a smail business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 14 U.S.C. § 1116(1)(B).

| am filing under Chapter 71, but fam NOT a small business debtor according to the definition in

the Bankruptey Code.

(9 Yes. tam filing under Chapter 11 and | am a smali business debtor according to the definition in the

Bankruptcy Code,

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14 Do you own or have any

 

t2 No
property that poses or Is

alleged to pose a threat
of imminent and
identifiable hazard to
public haalth or safety?
Or do you own any
property that needs
immediate attention?

For example, do youown -
perishable goods, or livestock
that must be fed, or a building
that needs ungent repairs?

Official Farm 1041

Case 19-42273-BDL

‘a Yes.

What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number

 

 

City

 

Voluntary Petition for individuats Filing for Bankruptcy

Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55

State Z)P Code

page 4

Pg. 4 of 59
Kalani Jonathan

First Name

Debtor 1

Migdle Newt

Sease
Last Name

Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number ct snowny,

 

46. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again,

Official Form 101

About Debtor 4:

You must check one;

Md t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C1 | received a briefing from an approved credit
counsefing agency within the 130 days before I
filed thls bankruptcy petition, but do nothavea -.
certificate of completion. “e
Within 14 days after you file this bankruptcy petition, —
you MUST file a copy of the certificate and payment
plan, if any.

(1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain these services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable ta obtain it before you filed for
bankruptey, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptey.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
daveloped, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and Is limited to a maximum of 16
days.

CJ | am not required to receive a briefing about
credit counseling because of:
C1} Incapacity. | have amental illness or a mental .
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

0D Active duty. (am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

 

 

 

 

 

 

‘You must check one:

“A received a briefing from an approved credit

counseling agency within the 180 days before! ©
filed this bankruptcy petition, andi receiveda =
certificate of completion. i

E
Attach a copy of the certificate and the payment :
plan, if any, that you developed with the agency.

CJ | received a briefing from an approved credit
counsaling agency within the 180 days before]:
filed this bankruptcy petition, but | do not have a:
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment |
plan, if any. :

C) t certify that | asked for credit counseling
services from an approved agency, but was i
unable to obtain those services during the 7 i
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement,

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case,

i

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do nat do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted :
only for cause and is limited to a maximum of 15 i
days. :

Cl | am not required to receive a briefing about
credit counseting because of:

C1 incapacity. {have a mental illness or a mental»
deficiency that makes me ;
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phane, or
through the intemet, even ajter |

reasonably tried to do so.

Q Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a :
mation for waiver of credit counseling with the court. :

page 5

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 5 of 59
Debtor 1 Kalani Jonathan Sease
Firat Nanve Midis Name Last Name

So Answer These Questions for Reporting Purposes

: 46. What kind of debts do
you have?

 

Case number (itknown)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

No. Go to line 16b.
[Mi ves. Ge to line 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

HZ} No. Go to line 16c.
Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer dabts or business debts,

 

 

47. Are you filing under
Chapter 7?

[QI No. | am not filing under Chapter 7. Ge to line 18.

Do you estimate that after wa Yes. lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are pald that funds will be available to distribute to unsecured creditors?

any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

[LF no
Ct ves

[Mii1-49

 

LJ !1,000-5,000
5,001-10,000
:10,001-25,000

  
 

iO 25,001-50,000

(C}i50,001-100,000

[Clore than 100,000

 

19. How much do you
: estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

sgn Botow

For you

{i s0-s50,000
60,004-$100,000
$100,001-$500,000
500,004-$1 million

$0-§50,000
$50,001-$100,000
“¥/s100,001-§500,000

(LT'$500,001-$1 million

[CFis1,000,001-$10 million

Ff co at 980 million
§50,000,001-$100 million

(CT's 100,000,001-$500 million

()1s1,000,001-$10 mition
1$10,000,001-$50 million
“]'$50,000,001-$100 million
[711$100,000,001-$500 million

(2 $500,000,001-$1 billion

£} $4,000,000,001-310 billion
[) $10,000,000,001-$50 billion
LJ More than $50 billian

OC) $500,000,001-34 billion

C2 $1,000,000,001-$19 billion
CJ $10,000,000,004-$50 billion
(J More than $50 billion

| have examined this petition, and i declare under penalty of perjury that the information provided is {rue and

correct.

if | have chosen to fila under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7,

if no attorney represents me and | did nol pay or agree to pay someone who Is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can resuit in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1579, and 3571.

x

x

 

Signdture of Debtor 1

Executed on OF 09 3014
MM 7 DD /

Voluntary Petition for Individuals Filing for Bankruptcy page 6

Signature of Debtor 2

Executed on
MM/ BD /Y¥YYY

Official Form 101

Case 19-42273-BDL Doci1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 6of 59
Debtor 1 Kalani Jonathan Sease Case number qs snown)
First Name Middie Nama Last Mame

 

 

WSS

{, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, In a case in which § 707(6}(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page, x
. Date
Signature of Attomey for Debtar MM f¢ ODD /yYy¥Y¥¥
Printad name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 104 Voluntary Patition for individuals Filing for Bankruptcy

page 7

*

Case 19-42273-BDL Doci1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 7 of 59
Dektor 1 Kalani Jonathan Sease Case number orton)

 

 

 

 

 

Fiat Name Miidle Nama Lasi Name
ea Ha
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
. bankruptey without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

: consequences, you are strongly urged to hire a qualified attorney.
: If you are represented by ;
: an attorney, you do not Fo be successful, you must correctly file and handle your bankruptcy case. The rules are very

| need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may he

: - dismissed because you did not file a required document, pay a fee on dime, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your ight to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your proparty and debts in the schedules that you are required to file with the
court, Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules, If you do not list a debt, the debt may not be discharged. If you do not list
property of properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptey Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
- consequences?

C) No

[v kes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

No
es

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptey forms?
° CJ No
U) Yes. Name of Person, ;
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119}.

By signing here, | acknowledge that ! understand the risks involved in filing without an attorney. |
have read and understood this notice, and | arn aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do net properly handle the case,

x Je x

¥
Signature of Debtar 1 Signature of Debtor 2

Date OF 04 308 Date ee
MM/DOQ°" ? MM/ DD fYYYyY

Contact phone 2534608112 "Contact phone

Call phone Gell phone

 

 

 

Ereail address Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 8 of 59
Fill in this information to identify your case:

 

 

 

Debtor 4 Kalani Jonathan Sease °
First Name Middte Name Lest Name

Debtor 2

(Spouse, fling) Fiat tame - Middle Name Laat Nome

United States Bankrupicy Court for the; WESTERN District op WASHINGTON

Case number f f- ef22 2 %

(IF krecwt?)

 

© Check if this is an
amended filing

 

 

‘Official Form 7106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information —12/15

Ba as complete and accurate as possible. If two married people area filing together, both are equally responsible for supplying correct
information. Fit out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you filo
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

i

1. Schedule A/B: Property (Official Form 1084/8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

| 1a, Copy fine 55, Total real estate, from Schedule A/B....cccsccssscessessccssssessenereerescdetasasaneseseneeaeneeeeesssascdestaenaeaesaas $_0

: 1b. Copy line 62, Total personal property, from Scftectude AAD ccs csssssesensccsnsessesssssssnsesseresesansessesessesastasasuenaesensenseaseas $_ 11400

i

/ 46, Copy line 63, Total of all property on Schecttsle AMB oo.....ccsscccceeesssesssceeceenessesenssssssessetnceeniensseeiienssetnnseseennsceettnen 11400

Summarize Your Liabilities

j

| “Your liabilities

‘Amount you owe

2. Schedule D: Credifors Who Have Claims Secured by Property (Official Form 1060)

; 2a. Copy the total you listed in Column A, Amount of elaim, at the bottom of the fast page of Part 1 of Schedule D............. $_ 24026 0

| 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a, Copy the total claims from Part 4 (priority unsecured claims) from line Ge of Schedule E/F 0.0... ssececceeeesereeeeees $0

i

3b. Copy the total claims from Part 2 (nonpricrity unsecured claims) from line 6j of Schedule EFF ..eassecesesereeeesreniie + § 11791

: Your total liabilities $_33817

a Summarize Your Income and Expenses

| 4. Schedule /: Your income (Official Form 106!)

| Copy your combined monthly income from line 12 of Schedule fo... ees scsssseneneceescrsssnseseevsescenaveenenrenssrieusuateeseranensness $ _1390

| 8, Schedule J: Your Expenses (Official Form 106.)

: Copy your monthly expenses from line 226 Of SCMEQUIG J v..csssusescsssessssssssssseseenessessssiens $__ 3326
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 9 of 59

 

 
Debtor 4 Kalani Jonathan Sease

Case number (i Anew),
First Name Midd Name Last Nama

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

i

(vi. You have nothing te report on this part of the form. Check this box and submil this form to the court with your other schedules.
¥ es

 

7. What kind of debt do you have?

Wyour debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out iines 8-9g for statistical purposes. 28 U.S.C. § 159.

i (your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
: this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 1224-1 Line 11; OR, Form 122B Line 11: OR, Form 122C-1 Line 14. ¢ 2400

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

i: Total cain:
From Part4on Schedule E/F, copy the following:
Sa. Domestic support obligations (Copy line 6a.) s_a
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) 5_9
9c. Claims for death or personal injury white you were intoxicated. (Copy line 6c.) s_
9d. Student loans. (Copy line 6f.} 5_ 0
9e. Obligations arising out of a separation agreement or divorce that you did not report as § 1086
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and cther similar debts. (Copy jine 6h.} +s 20
99. Total. Add lines Sa through $f. g 1086

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55° Pg. 10 of 59

 
 

FB 2014 (Form 201A) (11/12)

UNITED STATES BANKRUPTCY COURT

NOTICE TO CONSUMER DEBTOR(S) UNDER §342(b)

OF THE BANKRUPTCY CODE
In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer
debts: (1) Describes briefly the services available from credit counseling services; (2) Describes briefly the
purposes, benefits and costs of the four types of bankruptcy proceedings you may commence; and (3) Informs you
about bankruptcy crimes and notifies you that the Attorney General may examine all information you supply in
connection with a bankruptcy case.

You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition. Court
employees cannot give you legal advice.

Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case, Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are filing a joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you file a statement with the court requesting that each spouse receive a separate copy of
all notices.

1. Services Available from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis. The briefing must be given
within 180 days before the bankruptcy filing. The briefing may be provided individually or in a group (including
briefings conducted by telephone or on the Internet) and must be provided by a nonprofit budget and credit
counseling agency approved by the United States trustee or bankruptcy administrator. The clerk of the bankruptcy
court has a list that you may consult of the approved budget and credit counseling agencies, Each debtor in a joint
case must complete the briefing.

 

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7: Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)

Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily consumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) of the
Code. It is up to the court to decide whether the case should be dismissed.

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors.

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 11 of 59
Form B 201A, Notice to Consumer Debtor(s) Page 2

your discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.

Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove
that a debt arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged.

Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing
fee, $46 administrative fee: Total fee $281)

Chapter 13 is designed for individuals with regular income who would like to pay all or part of
their debts in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors, The court must approve your plan before it can take
effect.

After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)

Chapter J 1 is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed
with an attorney. -

Chapter 12: Family Farmer or Fisherman ($200 filing fee, $46 administrative fee: Total fee $246)

Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both, All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
_ Attorney General acting through the Office of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a\(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court. The documents and the deadlines for filing them are listed on Form B200, which is posted at

http://www.uscourts.gov/bkforms/bankrupicy, forms. html#procedure.

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 12 of 59
B 201B (Form 201B) (12/09)

UNITED. STATES BANKRUPTCY COURT

WESTERN District OF WASHINGTON

Sease, Kalani

In re Case No.

 

Debtor 3
Chapter

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the

attached notice, as required by § 342(b) of the Bankruptcy Code.
192 £9 0YSG

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition

Address: preparer is not an individual, state the Social Security
number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required

xX ” z by 11 U.S.C. § 110.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.

 

Certification of the Debtor
I (We}, the debtor(s), affirm that I] (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy
Code.

Kalant Seare x ZA ofa lg

 

 

 

Printed Name(s) of Debtor(s) Signature of Debtor Date
Case No. (if known) x.
Signature of Joint Debtor (if any} Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form Bi also include this certification.

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 13 of 59
TEER OEE ren emer meta Wem el ei L eB

 

Debtor 1 Kalani

Firat Name

Dabtor 2

Jonathan
Middle Name

Sease

Laat Name

 

{Spoues, if filling) Fist Name

Middle Name

Last Name

United States Bankruptcy Court for the. WESTERN District o¢ WWASHINGTON

Case number

 

LJ Check if this is an

 

Official Form 106A/B

 

amended filing

Schedule A/B: Property 426

 

In each category, separately list and describe items. List an asset only once, If an asset fits in more than one category, list the asset in the
category whare you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form, On the top of any additional pages,
write your name and case number (if known). Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

+. Da you own or have any legal or equitable interest in any residence, building, land, or similar property?

[fd No. Go to Part 2.
(i Yes. Where is the property?

V1.

 

Street address, if available, or other description

 

 

City

State

ZIP Code

 

County

1.2.

{f you own or have more than one, list here:

 

Street address, if available, or other description

 

 

City

State

ZIP Code

 

County

 

Official Form 106A/B

What is the property? Check ali that apply.
oO Single-family home
CL) Duplex or multi-unit building

  

eeews wrenmiunane nd sa ceheer mere ee eer amar ene

 

CI Condominium or cooperative Current value of the Current value of the
DL) Manufactured or mobile home entire property? portion you own?

C] tena $ $

CO investment property :
Timeshare Describa the nature of your ownership :
0 other Interest (such as fee simple, tenancy by —

 

the entireties, or a life estate), if known.
Who has an Interest in the property? Check one.

Debtor 1 only

(J Debtor 2 only

Q) Debtor 1 and Debtor 2 only OQ Check if this Is community property
{see instructions)

 

(CD At least one of the debtors and another

Other Information you wish to add about this item, such as local
property identification number:

 

What Is the property? Chack all that apply.
Q Single-family home
CL) dupes or multi-unit building

   

 

 

 

 

 

 

 

QD Condominium or cooperative Current value of the Gurrent vatue of the |

0 Manufactured or mobile home entire property? portion you own?

O} tang 5 $

CL) investment property

O Timeshare Describe tha nature of your ownership
interest (such as fos simple, tanancy by

Cather the entireties, or a Ife estate}, If known.

Whe has an interest in the property? Check one.

CQ) debtor 1 only

O) Debtor 2 only . i

(3 Debtor 1 and Debtor 2 only Q Check if this is community property

(2) At least one of the debtors and another (see instructions)

Other Information you wish to add about this item, such as local
property identification number:

 

 

Schedule A/B: Property page 1

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 14 of 59
Kalani Jonathan Sease

Firet Name Middle Name

Debtor 4

Last Mame

Case number itsnewn),

 

1.4,

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number hare. o.oo... ce cccccrserseraneeaeeaeesaesaassatteccecesenesnesseenes >

What Is the property? Check all that apply.
LJ) Single-family home

Q Duplex or multi-unit building

LY Condominium or cooperative

 

 

Current value of the

Current value of the |

 

OO Manufactured or mobile home entire property? portion you own?
C) Land 8 §
C) investment property hi
; Describe the nature of your ownership
5 one interest (such as fea simple, tenancy by
er

the entireties, or a life estate), if known.

 

 

Who has an Interest in the property? Check one.
Q) Debtor 1 only

CJ Debtor 2 only

QO) Bebtor + and Debtor 2 only

(Q) At teast one of the debtors and another

L) Check If this is community property
(see instructlons)

Other information you wish to add about this item, such as local
property identification number:

 

 

 

 

 

 

i

Describe Your Vehicles

[CT no
ives

 

3.1. Make: -  Chevrolett
Model: Malibu
Year: 2018
22000

Approximate mileage:
: Other information:
i 2018 Chevrolette Malibu

 

 

 

 

If you own or have more than one, describe here:

: 3.2. Make:

Model:

Year:

Approximate mileage:

Other information:

 

 

 

 

ve dat eh AE OMIM AA ON dE Annan MEE RMD Face ened HP EOE

Official Form 1064/6

 

pene ene eee te tenes Sete ETE Ok MERELL Un enUSUA Jat eaemmaninan ene BI EaIn I EN AEM MEMENTO Le ween pms te mk

; Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
> you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Linexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       

 

Who has an interest In the property? Check one. deduct Secured claims ¢ if emptions. Put
a Debtor 4 only Creditors Who. Haver ‘Claims Secured by Property.
LD Debtor 2 only ; “

Current value of the | :
portion you own?

‘Current value of the

LL] Dabter 1 and Debtor 2 only
entire property?

C) At least one of the debtors and another

$ 10000 $ 10000

OC) Cheek if this is community property (see
instructions)

    
 

Who has an interest in the property? Check one.
) Debtor 1 only

LJ Debter 2 only

CQ) Debtor 1 and Debtor 2 only

CJ At feast one of the debtors and another

or exemptions: Put

Current value of the
portion you own?

Current value of the
entire proparty?

Ld Gheck if this is community property (see § $ :
instructions}

 

 

 

Schedule A/B: Property page 2

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 15 of 59
Debtor 4 Kalani Jonathan Sease Case number orknown

 

 

 

   

 

 

First Name Middl Namie Last Name
3.3. Make: Who has an interest In the property? Check one.
Model: (Cl oebter 1 only
Debtor 2 only weit tae a no
Year: Current value ofthe Current value of the |

ebtor 1 and Debtor 2 only

 

 

 

 

 

 

    
 
  

 

; ; . entire pro} ? ortion youown? =
Approximate mileage: t least one of the debtors and another property P . ¥
Other information:

C] Check if this is community property (see $ $
Instructions)
a4 Make: Who has an interest in the property? Chack one.
Model: fo Debtor 1 only
Oi pebtor 2 only

Year. ° 4
(i debtor 1 and Debtor 2 only Current value of the Current value of the

; A : entire prope rtion you own?
Approximate mileage: That least one of the debtors and another property? po ¥

F
Other information:
L] Check if this is community property (see § s
}
5

 

 

instructions)

 

 

. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

[WA No

 

 

 

 

 

 

 

 

_ [Yes

4.1, Make: Who has an interest in the property? Check one.
: Model: | Debtor 1 only
: Year: Q Debtor 2 only
. -
Other inf i Q1 Bebtor 1 and Debtor 2 only Current value ofthe Current value of the |
i ther information: (J Atleast one of the debtors and another entire property? portion you own?
OC) check if this Is community property (see $ $
instructions)
lf you own or have more than one, list here:
; 42. Make: Who has an interest in the property? Check one.

Model: [J Bebtor 4 only

 

 

C) Debtor 2 only "
Current value of the Current value of the | i

 

 

 

 

 

 

 

 

 

   

Year:

. (al Debtor 1 and Debtor 2 only
; : inns entire property? portion you own?
i Other information: (7 At least one of the debtors and another
: L) Check if this is community property (see §
: instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 10000
' you have attached for Part 2. Write that number here .. ses ececesteeevussiassecsensasseesecstsensantaesecsensarseusecsesvarseuaraeeeeusecsessttvnaneecses SP

Official Form 106A/B Schedule AJB: Property page 3

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 16 of 59
Debtor 1 Kalani Jonathan Sease Gase number (fanown).
Firet Maine Middle Name Laat Nema

Describe Your Personal and Household Items

 

 
  

    

6. Household geods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
{fA Yes. Descrte........ | Misc. Household Goods - Home
i
(7. Electronics .

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printars, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

iwi No arms

(cy Yes. Describe.......... 5

 

 

 

 

 

. 8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
wi stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

(o: Yes, Describe.......... - $

 

 

 

3

 

= Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
IW No

(o Yes. Describe.......... 3

 

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Ml No
[CY Yes. Describe......... 3

 

 

 

 

 

| 11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
: (i No
: i Yes. Describe..........| Misc. Clothing - Home § 400

 

 

 

 

: 12. fowelry -
: Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver .
No
: (i Yes. Describe.......... $

 

 

 

13. Non-farm animals

: Examples: Dogs, cats, birds, horses
a

ZI No

Yes. Describe... . $

 

 

 

 

 

: 14. Any other personal and household items you did not already lst, including any health aids you did not list

No
(ives. Give specific
information. ............-4

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 1400
for Part 3. Write that number Were oo ccsessccsseseecnse. cesta

 

 

 

 

   

Official Form 1064/8 Schedule A/B: Property page 4

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 17 of 59
Debtor 4 Kalani Jonathan Sease . Case number tit snow} :

 

 

First Name Middle Name Laat Nama

 

 

i

: 16. Gash -
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

I No

47, Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

ea Na .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘a YO@S eee Institution name:
17.1. Checking account: $
17.2. Checking account: 5
‘ 17.3. Savings account: 3
: 17.4, Savings account: $
: 47.8, Certificates of deposit: $
: 17.8. Other financial account: $
i
; 17.7. Other financial account $
: 17.8. Other financial account: $
17.8. Other financial account: $
. 18. Bonds, mutual funds, or publicly traded stocks
. Examples: Bond funds, investment accounts with brokerage firms, money market accounts
fra No
(Ch, YOS woe institution or issuer name:
3
18. Non-publicly traded stock and interests in incorporated and unincorporated businasses, Including an Interest In
i an LLC, partnership, and joint venture
4. No Name of entity: % of ownership:
iClives. Give specific %
: information about
. aL ee %
i %
;
Official Form 106A4/B Schedule A/B: Property page &

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 18 of 59

 
Debtor 1 Kalani Jonathan Sease Case number (¢krawn),
Name Middia Name Last Name

 

: 20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiabie instruments include personal Checks, cashiers’ checks, promissory notes, and money orders.
} Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

:
i

i
i

hd No

(Gives. Give specific  fssyer name:

 

 

 

 

  

 

 

 

 

 

 

 

information about
TEMP g
$
$
: 21. Rotirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh. 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
iid No
Yes. List each -
account separately. Type of account: Institution name:
401¢k} or simiar plan: 5.
Pension plan: $
IRA: $
Retirament account: $
Keogh: $
Additional account: $
Additional account: 3
22. Security deposits and prepayments
Your share of all unused deposits you have Made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

 

companies, or others

[4 No .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Ce VOB cee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: 5
Prepaid rent: $
Telephone: $
Water: 3
Rented furniture: 3
Other. 5
i 23. Annuities (4 contract for a periodic payment of money to you, either for life or for a number of years}
Avs) No
i: YO8 ween = issuer name and description:
LH
$n
3
Official Form 1064/6 Schedule A/B: Property page 6

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 19 of 59
Debtor 4 Kalani Jonathan Sease
First Name Middle Narne Last Name

Case number (itknewn,

 

24. Interests in an education IRA, In an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and §29(b)(1).

iW No
CE VOB cccccessseensaensencseees

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

 

 

25. Trusts, equitable or future Interests in property (other than anything listed in line 4), and rights or powers
exercisable for your benefit

[Al wo

[Ci ves. Give specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements

[Wel No

ro Yes. Give specific
information about them... 5

 

 

 

 

27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

ZI No

Ul Yes. Give specific
information about them... :

 

 

 

 

 

Money or property owed'te you? —

 

28. Tax refunds owed to you

a No
id: Yes, Give specific information
about them, including whether

you already filed the returns State:
and the tax years...

 

Federal:

Local:

 

 

 

_ 29. Family support

;

Examples: Past due or Jump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

NZI No

 

 

 

 

 

 

 

 

ia Yas. Glve specific information..............

: Alimany: $

Maintenance: 5

: Support: $

Divorce settlement: $.

Property settlement 3.

t 30. Other amounts someone owes you

: Examples: Unpald wages, disabllity insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

i Social Security benefits; unpaid loans you made to someone else

: {A ito

' [ll ves. Give specific information...............

5.
Official Form 1064/6 Schedule A/B: Property page 7

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 20 of 59

 
Debtor 1 Kalani Jonathan Sease Case number tf known
First Nama Middis Name Last Name

 

 

 

41. Interests in insurance polleles
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

ZI No

[Co ‘Yes, Name the insurance company Company name: Beneficiary: Surender or refund value:
of each policy and list its value. ...

 

 

 

 

32. Any Interest in property that is due you from someone who has died

If you ara the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

MW No

Yes. Give specific information..............

 

 

 

 

: 33. Clalms against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Adi No

(Li yes. Describe each claim. .........-.-..-.

 

 

 

 

34. Other contingent and unliquidated claims of every natura, including counterclaims of the debtor and rights
to set off claims

| No
! Yes. Describe each claim. .........-....--

 

 

 

 

35, Any financial assets you did not already list

NZ No

(G: Yes, Give specific information............

 

 

 

 

 

" 36. Add the dollar value of all of your entries from Part 4, including a any entries for pages you have attached
: for Part 4. Write that number hers .. sotcesctsesennaeteeeeeee a esctectsesanvsssessesesee ecertenteeeeseeeee SP §

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
No. Go te Part 6.
[CE Yes. Go to line 38.

 

 

: 38, Accounts receivable or commissions you already earned

ZI No

Yes. Dascribe...,..

 

 

 

 

; 39. Office equipment, furnishings, and supplies
: Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

IZE No

i Yes. Describe......J 5

 

 

 

 

 

Official Form 1064/8 Schedule AVE: Property page 8

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 21 of 59
Debtor 4 Kalani Jonathan Sease

Case number (mown)
First Name Middle Name Last Name

 

: 40, Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

— Hino
: [CH ves. Describe...... :

| 41 inventory
i No

iC: Yes. Describe....... s

 

 

 

42. Interests in partnerships or joint ventures

a Na
(a Yes. Describe.......

Name of entity: % of ownership:

% $
Mm,

% $

° 42 Gystomer lists, mailing lists, or other compilations
E No
ia: Yes. Do your lists include personally identifiable Information (as defined in 11 U.S.C. § 107(41A))?
[no

J Yes. Describe........

 

  

 

 

 

 

 

 

 

 

: 44. Any business-related property you did not already list

No

. iC: Yes. Give specific 3

‘ information .........

$

$

s

$
$

 

 

46, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part &. Write that MUMBOr MOTE oo. cccccsccscsssssssseccececssesansesseesesonsnsvecsesstuensnnveveusecieesasversessesencenietseenersatversecneasenyeeiesnensaeveccens SP

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an Interest in farmland, list It in Part 1.

 

 

: 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
: T No. Go to Part 7. .
(Cl Yes. Go to ling 47,

: 47. Farm animals
Examples: Livestock, poultry, farm-raised fish

LZ No | -
ia YES cece

 

 

 

 

Official Form 1664/8 Schedule A/B: Property

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg.

 

page 9

22 of 59
Debtor 4 Kalani Jonathan Sease Case number (it Anown)
First Mame Middta Name Laat Mane

: 48. Crops—either growing or harvested

wi No |
Yes. Give specific
information. ............ .

 

 

 

49. an and fishing equipment, implements, machinery, fixtures, and tools of trade
VI No

 

 

 

 

50. Farm and fishing supplies, chemicals, and food

IZ No

 

 

 

 

 

ny farm- and commercial fishing-related property you did not already list

4 No

> [OB ves. cive specific
information. ............ $

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including a any entries for pages you have attached 0
! for Part 6. Write that number here .. sesceeseesteeenssnstengustisstessdtvesssscseeteesssene eesseitmieceesiutanesesensecteessneceeens

 

 

 

       

 

Peta Descrine All Property You Own or Have an Interest in That You Did Not List Above

| 53. Do you have other property of any kind you did not already list?
; Examples: Season tickets, country club membership

No
Yes. Give specific
information. ............

 

 

 

 

 

64. Add the dollar value of all of your entries from Part 7. Write that mumbar Were oc eecsstessescstesseereetesensarsaree $_&

 

 

 

Avan E18 ene renter ON OT EI LIRURU RAMAN TA OEY PTO nes ay et TARR ARE AAAI Reiter E ER RNEREN ET TONE TE) OY ER a nena ie nara ene ES SE TI No RTE TALE SAZAUS RRP PR URINE

eee the Totals of Each Part of this Form

55. Part 1; Total real estate, WN@ 2. wsesnninimininuainennnnniinnnmeniinnninatmnnnanenemnnnneeannn DF

 

 

 

: 56. Part 2: Total vehicles, line 5 $

57, Part 3: Total personal and household items, line 15 $

, 58. Part 4: Total financial assets, line 36 $
59. Part §: Total business-related property, line 45 5
' 60. Part 6: Total farm- and fishing-related property, line 52 $.

61. Part 7: Total other property not listed, line 54 +20

 

 

 

 

 

 

 

 

 

62. Total personal property. Add lines 56 through 64. g 11400 Copy personal property total > og 11400
| 63. Total of all property on Schedule A/B, Add line 55 + line 62... ccscscsnssscvssoesetntsesetntassssstntsnesietetstseiec g_11400

 

Official Form 106A/B Schedule A/B: Property page 10

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 23 of 59
Fill in this information to identify your case:

Debtor 1 Kalani Jonathan Sease
Firat Name Midde Name Last Name

Debtor 2 : *
(Spouse, i filing) First Name Midde Neme Last Name

United States Bankruptey Court for the: WESTERN District of WASHINGTON

Case number C) Check if this is an
{if krawn) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt | o4nie

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property {Official Farm 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known},

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing 30 Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limlt. Some exemptions—such as those for health alds, rights to receive certain benefits, and tax-exempt
retirement funds—imay be unlimited In dollar amount. However, if you claim 2n exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be {imlted to the applicable statutory amount.

identify the Property You Claim as Exempt
_ 1, Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C2 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
& You are claiming federal exemptions, 11 U.S.C. § 522(b){?}

2, For any property you list on Schedule A/B that you claim as exempt, fill in the Information below.

 
 

Brief description of the propérty and line on = Current value ofthe § = Amount of the exefption you claim = Specific laws that allow

 
     

 

 

 

 

 

 

Schedule.A/B that lists this property . - portion-you own . .
‘ Copy the value from. Gheek-onily. one box foreach exe
: Schedule AB Se Lo. ee
Briet 2018 Chevrolette Malibu L1use522(0)(10)(a)3
description: $ 10000 Os
Line from 100% of fair market value, up to <
Schedule A/B: : any applicable statutory limit
Brief Mise. Household Goods
LiuscS22(1ia)s
description: $1000 O $ ——
Line from (4 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Mise,Clothing pe nen es
Brief DscS22(d ee
description: $400 Lis
Line from 2 100% of fair market value, up to _

 

Schedule A/B: any applicable statutory limit
3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No
CJ Yes. Cid you acquire the property cavered by the exemption within 1,215 days hefore you filed this case?
O wo
QO Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of__

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 24 of 59
Bebter 1

Kalani Jonathan

First Nema Middle Name

Additional Page

 
   

Brief
description:

Line fram

Sease

Last Name

SCHED ARB cate ceeet ee cette teeees

Brief
description:
Line from

Schedule AB:

Brief
description:
Line from

Schedule AB:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line fram —

Schedule A/B:

Brief
description:
Line from

Schedule AB:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Official Form 106C

eYalue from

fa AB

Gase number (tka),

Check only one box for each exemption

LI¢
CJ 100% of fair market value, up to
any applicable statutory limit

Lis

CJ 100% of fair market value, up to
any applicable statutory Ilmit

Os

C) 100% of fair market value, up to
any applicable statutory limit

Os

C) 100% of fair market value, up to
any applicable statutory limit

mE:

LJ 100% of fair market value, up to
any applicable statutory limit

L$
LC) 100% of fair market value, up to
any applicable statutory limit

Ls
[J 100% of fair market value, up to

Os

0 100% of fair market value, up to
any applicable statutory limit

Os

{) 100% of fair market value, up to
any applicable statutory limit

Os

(3 100% of fair market value, up to
any applicable statutory limit

Os

£3 100% of fair market value, up to
any applicable statutory limit

ls
CO 100% of fair market value, up to

Schedule C: The Property You Claim as Exempt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

page of

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 25 of 59
List All Secured Claims

 

 

Po
As much as possibile, list the claims in alphabetical ‘order according to the creditor's name.
[a] Capital One Auto Finance Describe the property that secures the claim: $ 24026 7 $.40000  $14026
Creditors Name ”
‘ . . 2018 Chevrolette Malibu
Credit Bureau Dispute
Number Street
Po Box 259407 As of the date you file, the claim is: Check all that apply.
| Contingent
Plano TX 75025 CJ Unliquidated
City State ZIP Code DO Disputed
; Who owes the debt? Check one. Nature of lien, Check ail that apply.
ZA debtor 1 only 1 An agreement you made (such as mortgage or secured .
? ~~ 2 Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only C) Statutory lien (such as tax tien, mechanic's lien)
C1 Atleast one of the debtors and another CL] Judgment lien from a lawsuit

aC EMCO CEU ORES lathe core eet Cree

Kalani Jonathan Sease
First Name Middle Mame 1 Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name: Lest Name

United States Bankruptey Court for the: WESTERN pjistict op WASHINGTON

 

Case number
(if known) . CD Check if this is an

amended filing

 

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property 1215

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space ig needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

. Do any creditors have claims secured by your property?
= No, Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
(Vd Yes. Fill in all of the information below.

 
 
    

 

 

 

 

 

 

 

 

C1 other (including a right to offset) Auto Loan
E) Check If this claim relates to a

community debt

 

Date debt was Incurred June 2018 Last4 digits ofaccount number
[22 Describe the property that secures the claim: $ $ 5
| Greditor’s Name
Number Streat -
i As of the date you file, the claim is: Check all that apply.
i Cl contingent
: _ OC Uniiquidated
: City Stale ZIP Cade (1 disputed
Who owes the debt? Check one. Nature of flen. Check all that apply.
i GD Debtor + onty CJ An agreement you made (such as mortgage or secured
: 1 Debtor 2 onty car loan)
: QO] Debtor 4 and Debtor 2 only O Statutory lien {such as tax llan, mechanic's lien)
(J Atleast one of the debtors and another QO Judgment lian from a tawsuit

i

 

 

 

 

 

 

 

 

 

CO Other (including a right to offset}
C) Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number

Add the dollar value of your entrigs in Column A onthis page, Write that:number: hore: : (aggre |

 

 

Official Form t06D Schedule D: Creditors Who Have Claims Secured by Property page 1 of__

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 26 of 59
Fill in this information to identify your case:

Debtor 1

Kalani Jonathan

 

Firs Name Middle Heme

Debtor 2

(Spouse, # filing) Ficst hame

 

Middle Name

Lasi Name

United States Bankruptey Court forthe: WESTERN pistrict of WASHINGTON

Case number
Of known)

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

(C) Check if this is an
amended filing

12/46

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in aciaim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). De not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Whe Have Claims Secured by Property. If more space is
needed, copy the Part you nead, fill it cut, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

| Part +: fl List All of Your PRIORITY Unsecured Claims

 

 

 

 

 

 

 

 
 
 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41. Do any creditors have priority unsecured claims against you?
Galino. Go to Part 2.
2: . tely for each claim. For
i show both. priority and
nore than fwo-priarity:
2.1 .
- Last4 digits of accountnumber ss = OS § §
Prienty Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
oe San con Cl) Contingent
- O Untiquidated
Who incurred the debt? Check one. UO oi
isputed
CJ debter 1 only
C1 debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CJ Domestic support obligations
gg At least one of the debtors and another C1 Taxes and certain other debts you owe the government
Check if this claim is for a community debt QO Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O te OQ) other, Specify
O) ves
2 Last 4 digits of accountnumber og $ $
Priority Creditors Name i
When was the debt incurred? 5
Number Street ;
As of the date you file, the claim is: Check all that apply. ;
(2 contingent
City Sista ZIP Coda CJ Uniiquidated
Who Incurred the debt? Ghack one. (1 Disputed
2 Debtor 1 onty Type of PRIORITY unsecured claim:
(2) peptor 2 only 0 Domest nobligat
C1 Debtor 1 and Debtor 2 only omneene Support obigenons
C At teast one of the debtors and another C} Taxes and certain other debts you owe the government
CO Check if this claim is for a community debt 0 Claims for death or personal injury while you were
Is the claim subject to offset? C] other. Specify
CO ito
CD ves oe enseeen
Official Form 106E/F Schedule E/F: Creditors Whe Have Unsecured Claims page 1of___

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 27 of 59
Sease

Last Name

Kalani Jonathan
First Name Middle Name

Debtor 1

Your PRIORITY Unsecured Claims — Continuation Page

Case number (if known)

 

" After listing arly entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

CJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last4 digits ofaccountnumber ss = tis 8 $
: Priority Crediter’s Name
: When was the debt incurred?
: Number Street
As of the date you file, the claim is: Check ail that apply.
2 Contingent
: City State ZIP Code O Untiquidated
QO Disputed
Who incurred the debt? Check one.
(2) Debtor 4 only Type of PRIORITY unsecured claim: -
4 onan : ae btor 2 ont Q) Domestic support obligations
a ait , a ih "e os ¥ noth O Taxes and certain other debts you owe the government
east ane of the debtors and a er QO Claims for death or personal injury while you were
(2 Check if this claim is for a community debt intoxicated
UO) Other. Specify
Is the claim subject to offset?
CI No
CQ] Yes
| Last4 digits ofaccountnumber = tS $ 5.
: Priority Creditor’s Name
: When was the debt incurred?
: Number Street
; As of the date you file, the claim ig: Check all that apply.
: 1 Contingent
City Staia «ZIP Geode CD Untiquidated
QO Disputed
: Who incurred the debt? Check one.
CJ) Debtor 1 only Type of PRIORITY unsecured claim: °
§
: 4 oem ' Cl) Domestic support obligations
O nt ‘ an , aan toe oth ©] taxes and certain other debts you owe the government
Bast ane of the debtors and another C1] claims fer death or personal injury while you were
O) Check if this claim is for a community debt intoxicated
i CO other. Specify
Is the claim subject to offset?
Ono
: CI ves
: Last4 digits ofaccountnumber ss | —(téS § $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
: City Slate «ZIP Code  Unliquidated
: C} Disputed
Who Incurred the debt? Check one.
(3 Bebtor 1 only Type of PRIORITY unsecured clalm: .
5 Nebee a oy eto O) Domestic support obligations
g enor Tal r2 only th ( Taxes and certain other debts you owe the government
At least one of the debtors and another () Claims for death or personal injury while you ware
C} Check if this claim is for a community debt intoxicated
OC) other. Specify
Is the claim subjact to offset?
: C) No
‘nant Yes o
Official Form 10SE/F Schedute E/F: Creditors Whe Have Unsecured Claims page. of

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 28 of 59
Sease
Last Mame

Kalani Jonathan
Frat Name Middle Name

Debtor 1

List All of Your NONPRIORITY Unsecured Clalms

Case number (if town)

 

1 | Bull City Financial Solutions

i 3 pe any creditors have nonpriority unsecured claims against you?
No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 
 

 

 

 

 

Last 4 digits of account number

 

fas | more than ene.

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriatity Creditors Name —— $_415
2609 N. Duke St. Ste 500 When was the debt incurred? _Feb 2016
Number Street
Durham NC 27704
City Siate ZIP Code As of the date you file, the claim is: Check all that apply.
CJ contingent
Who incurred the debt? Check one. CJ unliquidated
©} Debtor 1 only OD Disputed
&) Debtor 2 only
1] debtor + and Debtor 2 only Type of NONPRIORITY unsecured claim:
L) At least one of the debtors and another 0 Student loans
C) check if this claim is for a community debt | Obligations arising out of a separation agreement or diverce
that you did not report as priority cdaims
Is the claim subject to offset? L] Cebts te pension or profit-sharing plans, and other similar debts
No Wd other. Specify Utilities
UI] ves
2 | Credit One Bank Last 4 digits of account number ee $__450
Nonpricrity Creditors Name When was the debt incurred? March 2019
6801 5. Cimarron Road
Number Street
Las Vegas NV 89113 As of the date you file, the claim is: Check all that apply.
bas Vegas NV 3
: City State ZIP Code oO Contingent
i Who incurred the debt? Check one, CO Uniiquidated
: Debtor 1 only C1 disputes
C1 Debtor 2 only
: C2) Debtor 1 and Debtor 2 ony Type of NONPRIORITY unsecured claim:
: ( Atleast one of the debtors and another CL) Student toans
. . J Obligations arising out of a separation agreement or divorce
OO Check ff this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? OD pebts to pension or profit-sharing plans, and other similar debts
Wd No Wd other. Specify Credit Card
(7 Yes
§ Finwise/opploans Last 4 digits of account number _ $1
: rity Creditors N . 1500
‘ ‘os ke Pla . sult 600 When was the debt incurred? April 2019
r za Suite
Number Street
Grionaale NY 11553 Sue FP Gade As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check ons. 0 Gonting ont
Debtor 1 only 5 Unliquidated
Disputed
C1 deter 2 only
O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(I Atleast one of the deblors and another
CJ student loans
C1 Check if this claim is for a community debt LJ Obligations arising out of a separation agreement or divorce
: . that you did not report as priority daims
: De claim subject to offset? C) Debts to pension of profit-sharing plans, and other similar dabts
; oO ve 2 other. Specify Personal Loan
‘ es -
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 29 of 59

 
Debtor 1 Kalani Jonathan Sease

First Maree Middle Name Lest Nate

Case number (i ¢nown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

  

 

4.4
Harris Originals Last 4 digits of account number 2 $ 1642
: Nonpriority Creditors Name October 2014
i When was the debt incurred? cloDer
: 800 Prime Place *
i Nurnbes
tenner Street As of the date you file, the claim Is: Check all that apply.
Hauppauge NY 11788
Clty State ZIP Code O) contingent
(0 Unliquidated
Who incurred the debt? Chack one. 1 disputed
a Debtor 1 only
) bebter 2 onty Type of NONPRIORITY unsecured claim:
3 Debtor 1 and Debtor 2 only O) student loans
Atleast one of the debtors and another O) obiigations arising out of a separation agreement or divorce that
Q Check if this claim is for a community debt you did not report as priority claims -
CD debts to pension or profit-sharing plans, and other simiar debts
Is the claim subject to offset? (4 otner. Specify_Installment Loan
a No
Cl] ves
4,5 |

 

Iq Data International In
Nonprority Creditor's Nema

1010 Se Everett Mall Way
Number Strest

100 Everett WA 98208
City State ZIP Cade
Whe incurred the debt? Check ane.

a Debtor 1 only

QO) Debtor 2 only

C] Debter 1 and Debtor 2 only

CJ] Atleast one of the debtors and another

C1] Check i this claim is for a community debt

Is the claim subject to offset?

Last 4 digits of accountnumber = $_1086

When was the debt Incurred? June 2019

As of the date you file, the claim is: Check all that apply.

C) contingent
OC) Unliquidated
2 Disputed

Type of NONPRIORITY unsecured claim:

QC) Student loans

4 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
vets to pension or profit-sharing plans, and other similar debts

Q) other. Specify Collection 0

 

 

 

 

 

$_1150

 

 

¢ No
OQ Yes
las | va be
Military Star Last 4 digits of account number 0
Nonpriority Creditor's Nara
: When was the debt incurred? _ October 2014
: 3911 S Walton Walker Blvd
; Number Street As of the date you file, the claim is: Check all that apply.
: Dallas TX 75265-0410 .
: City State ZIP Code a Contingent
j , O unliquidated
: Who incurred the debt? Check one. ©) disputed
; Debtor 1 only
: C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CO stugent loans
: At least one of the debtors and another £] Obligations arising aut of a separation agreement or divorce that
i iority claims
OO Check if thi oe . you did not raport as priority
eck if this claim is fora community debt CO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ( other. Specity_ Credit Card
; No
Cl Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 30 of 59

 

page of
Debtor 1 Kalani Jonathan Sease
Firet Name Middle Name Last Nama

 

Add the Amounts for Each Type of Unsecured Claim

Case number (i krown),

 

6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

6a, Domestic support obligations

  
    
 
  
 

"> 6b. Taxes and certain other debts you owe the
government

- 6c. Claims for death or persona! injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

’ 6a. Total. Add lines 6a through 6d,

. 6f. Student loans

   
 
 
 
 
  

8g. Obligations arising out of a separation agreement
or divorce that you did not report as pricrity
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

|”. Gi. Other. Add all other nonpriority unsecured claims.
Me Write that amount here.

°° Gj. Total, Add lines 6f through 6i.

 

 

Official Form 106E/F

6a.

6b,

Be.

6d.

6e.

of.

6g.

6h,

Gi.

Gj.

 

Total dain Q ae a
¢ 6
g 6
$90
ts; 0
gs 0

 

 

 

 

 

gs 6
$1086
$ 0
+s 10705
3__ 11791

 

 

 

Schedule E/F: Creditors Who Have Unsecured Clalms

page of

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 31 of 59

 
Debtor 4 Kalani Jonathan Sease
First Name Middte Name Laat Name

Case number (irknown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.7
Navy Federal Cu Last 4 digits cf account number $2193
Nonpricrity Cracitore Name
. "When was the debt incurred? _October 2014
One Security Place
Number Street
, As of the date you file, the claim Is: Check all that apply.
Merrifield VA 22119
City State ZIP Code O contingent
; O Untiquidated
Who ineurred the debt? Check one. C cisputed
a Debtor 1 only
O debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only O Stugentioans .
At least ane of the debtors and another 1 Objigations arising out of a separation Agreement or divorce that
() Check If this claim is for a community debt you did not report as priority claims
deste to pension or profit-sharing plans, and other similar dabts
Is the claim subject te offset? (A Other. Specify Credit Card
Zi No
1 Yes
48 Last 4 digits of account number _©*** 3 2055
Sunrise Credit Services —_—— — a
Nonprionty Creditors Nama May 2019
When was the debt incurred? ¥
234 Airport Plaza Blvd Ste 4
Number Street . oo.
As of the date you file, the claim ig: Check ail that apply.
Farmingdale NY 11735
City State ZIP Coda Q contingent
. Q Untiquidated
Who incurred the debt? Check one. O disputed
a Debtor 1 only
Cl] Debtor 2 only Type of NONPRIORITY unsecured claim: ~
5 Debtor 1 and Debtor 2 only ( Student loans
At least one of the debtors and another i Obligations arising out of a separation agreement or divorce that
€) Check if this claim is fora community debt you did not report as priority claims :
(Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? {2 other. Specity_Collection
“1 Na
LE] ves
4.9 | $300
Tbom - Milestone Last 4 digits of account number
Nonprionty Creditor's Nama M 2019
When was the debt incurred? arc!
216 W 2nds St eae
Numbei treet
mest 8 As of the date you file, the claim is: Check all that apply.
Dixon MO 65459
City State 2IP Code QO Contingent
O unliquidated
Who incurred the debt? Check one. OQ oisputed
Debtor 7 only
CP Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 onty CO Student loans .
At leeat one of the debtors and another () Obligations arising out of a separation agreement or divorce that :
QO) Check if this claim is for a community debt you did not report as priority claims -
debts to pension or profit-sharing plans, and other similar debts
lz the claim subject to offset? M1 otter. Specify Credit Card
Na
CG ves
. sama
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims ” page6_ of 6 |

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 32 of 59
Fill in this information to identify your case:

Debtor Kalani Jonathan Sease
First Nara Middle Name Last Name

Debtor 2
{Spouse tH filing} First Name Middl Mama Last Name

United States Bankruptcy Court for the WESTERNbistict of WASHINGTON

 

cae umber O Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases | 1215

Be as complete and accurate as possible. If two married people are filing together, both ara equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
| No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Ld :Yes. Fill in all of the information below even if the contracts or leases are listed an Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whem you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructlons for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

         

Person or company with whorn’you have the. tract or lease 2). Statewhat'the contract or lease is for

   

 

Name -

 

Number Street

 

City State ZIP Code

 

2.2)

 

Name

 

Number Street

 

City State ZIP Code
2.3:

 

Name

 

Number Street

 

City State ZIP Code
24

 

Name ,

 

Number Street

 

City State ZIP Code

 

2.5

 

 

Name

 

Number Street

 

 

City co. State ZIP Code

Official Form 1066. Schedule G: Executory Contracts and Unexpired Leases page 1of_ __
Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 33 of 59
Debtor 4 Kalani Jonathan Sease Case number qiteown)
First Name Middle Name Last Name

 

| | Additional Page if You Have More Contracts or Leases

 
 

‘Person or company with whontyou have the coritract or lease -

 

  

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

2.8)

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

Gity State ZIP Code

 

aa

 

Name

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Cada
ata -
_ Name
Number Street
City State ZIP Code
213
~~ Name
Number Street .
Clty State ZIP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page __ of

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 34 of 59
MARU EMUeliselstimrem el SalLh me cel) acer es

Debior1 Kalani Jonathan Sease
Firet Name Middle Name Lest Name

Debtor 2
(Spouse, if fiting} First Nama Middle Name Last Naine

 

United States Bankruptcy Court for hOVESTERN Cistrict of WASHINGTON

Case number
(if kriown}

 

 

(2 Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both ara equally responsible for supplying correct information. if more space Is needed, copy the Additional Pago, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to thls page. On the top of any Additional Pages, write your name and
case number (if known), Answer every question.

 

41. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

a No
) ves

2. Within the last 8 years, have you lived In a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Loulsiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wiscensin.}

( No. Ge to line 3.
L] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

O No

CJ Yes. In which community state or territory did you live? - Fill in the name and current address of that person.

 

 

Name of your spouse, Tartar spouse, or lagal equivalent

 

Number Street

 

iy State ZIP Code

2. In Column 4, list all of your codabtors. Do not include your spouse as a codebtor if your spouse Is filing with you. List the person
shown In line 2 again as a Codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill gut Column 2.

     
  

rto whom. you-owe'the debt’

   

 

Your'codebtor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
= CQ] Schedule D, line
ed -
QO) Schedule E/F, line
Number Street Ci Schedute G, line
_. Maity ditt ee tutte eset eres wim gimimnmnneth® IP Cede se
32
ni OQ) Schedule Dine
aT
Schedule EF, line
Number Street C) Schedule G, jine
City ~ Sige ZIP Code
3.3
i (J Schedule D. line
ame
OQ Schedule EF, line
Number Street C) Schedule G, line
>,” ce ZIP Cage os
Official Form 106H Schedule H: Your Codebtors page 1of_

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 35 of 59
Debtor 4 Kalani Jonathan Sease
Firat Mame halle Name Last Nama

ma Additional Page to List More Codebtors

Column 1: Your codebtor

Case number (it mewn,

 

 

 

 

Scheduia D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name O
C) Schedule E/F, line
Number Street (J Schedule G, line
: City State ZIP Code
z
Name CJ Schedule D, line
QJ Schedule EF, line
Rlumber Sireat () Schedule 6, line
| EI, vi tee cece a vetmnmenaes mamma i BIR Cade.
5
I Nane QO Schedule D, line
i O Schedule E/F, line
Nomber Stract Schedule G, line
City State FIP Goda
a
fame OQ Schedute 0, tine
O Schedule EF, line
Number Sirest O) Schedule G, line
City State Zip Cade
ana LJ Schedule D, line
Q Schedule E/F, line
Number Street O Schedule 6, line
a Dn ynunnnvunmmnmane veer) SIG EIP Eade a
Hane 1 Schedule D, line
i Schedule EF, line
Number Breet CO) Schedule G, line ”
Ky oly State ZIP Coda
ane Q) Schedule D, line
i 1 Schedule G/F, line
; Number Streat Ci Schedule G, line
i
Nana Schedule D, line
: QO Schedule E/F, line
i Nanber Sireet O) Schedule G, line
City State ZIP Coda
Official Form 106H Schedule H: Your Codebtors - page oof

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 36 of 59

 
Fill in this information to idedtify your case:

Debtor; ‘Kalani Jonathan Sease
Firat Name Middle Mame Least Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

WASHINGTON

 

Unitad States Bankruptcy Court for the: WESTERN istrict of

Case number Check if this is:
(if known)
C2 An amended filing

i supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MMP DDT YYYY
Schedule I: Your Income 1245

Be as complete and accurate a3 possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying corract information. If you are married and not filing jointly, and your spouse Is living with you, include Information about your spouse.
If you are separated and your spouse Is not filing with you, do not include information about your spouse. If more space Is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

ou Describe Employment

A. Fill in your employment
: Information,

 

 

 

 
 

ondiliig spous

  

 

if you have more than one jod,

 

attach a separate page with
information about auiional Employment status Employed (1 Employed ;
employers. Not employed i Not employed :
Include part-time, seasonal, or
self-employed work. :
. - Occupation Security :

Occupation may include student :
or homemaker, if it applies. :
Employer's name G45 Security Solutions ;

2

 

16300 Christensen Road, Suite 130,
Employer's address Tukwila, WA $8188
Number Street Number Street

 

 

 

 

City State ZIP Code City State ZIP Code

How tong employed there? = 1 year

are ce Details About Monthly Income

Estimate monthly income as of the date you file this farm. If you have nothing te report for any line, write $0 in the space. Include your non-filing
spouse unless you ara separated. :

If you or your nor-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

an Debtor 2 or

    

 

2, List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

deductions). if not paid monthly, calculate what the monthly wage would be. 2. $ 2300 $
3. Estimate and list monthly overtime pay. 3. +5100 + §
| 4. Calculate gross income. Add line 2 + line 3. 4. | $2400 $
Official Form 7108) Schedule |: Your income page 4

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 37 of 59
Debtor 1 Kaiani Jonathan Sease Case number grinewn)

 

First Name Midde Name Last Name

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 1061

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

wf No.

13.00 you expect an increase or decrease within the year after you file this form?

For Debtor 2-0
Copy Vine 4 HOF. ccc cag ec cece rereereeeareraesrarssasasssassestassneseeesesenessssseees $
‘5, List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions 5a. $300 §
Sb. Mandatory contributions for retirement plans Sb. $450 $
5c, Voluntary contributions for retirement plans Sc. $60 $
Sd, Required repayments of retirement fund loans sd. 99 5
Se. Insurance Se. $200 $
5f. Domestic support obligations of =. $
5g. Union dues 5g. $200 5
5h. Other deductions. Specify: Family Care 5h, +3200 + $
6. Add the payroll deductions. Add lines 5a + 5b + Sc + 5d + 5e+5f+5q+ 5h. 6. $ 1010 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7, § 4390 $
a. List all other Income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends ab. 56 5
&c. Family support payments that you, a non-filing spouse, or a dependant .
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $0 $
settlement, and property settlement. 8c.
8d. Unemployment compensation ga. 3.0
8e. Social Security 8 §6§.0
8f. Other government assistance that you regularly receive
Include cash assistance and the value (If known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies. _
Specify: at. =. $
8g. Pension or retirement income 8g. $6 $
8h, Other monthly income. Specify: 8h. +30 +$
- 9, Add all other income. Add tines 8a + 8b + 86 + Bd + Se + Bf +8g + Bh. 9. ] $0 $
:10. Calculate monthly Income. Add line 7 + line 9. _
: Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $1390 $ “ fisa0
: 11. State all other regular contributions to the expenses that you list in Schedule J. -
‘Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives,
De not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.+ $0
12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
! Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12, [81390
Combined

monthly income

 

iC Yes. Explain:

 

 

Schedule /: Your income

page 2

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 38 of 59

 

 
Fillin this Information to identify your case:

Kalani Jonathan Sease
Debtor 1 paste t
mer Firet Nema Middle Name Last Name Check if this is:

Debtor 2
(Spauee, i fling) Fiat Wane ——— core ) An amended filing

- (J A supplement showing postpetition chapter 13
Linited States Bankruptey Court for the: WESTERN pistict ot WASHINGTON expenses as of the following date:

 

 

Case number MM / DOs YY¥Y¥

 

 

Official Form 106J
Schedule J: Your Expenses 42:18

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach another sheet to this farm. On the top of any additional pages, write your nama and case number
(if known). Answer every question.

Part 4: Describe Your Household

 

41. Js this a joint case?

: Ld no. Go to line 2.
: (ves. Does Debtor 2 live in a separate household?

No
4 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Househoid of Debtor 2.

 

 

 

 

-2, Do you have dependents? (oy No /
: Dependent’s relationship to Dependents © Does dependant live
Do not list Debtor + and Yes. Fill out this information for Debtor 1 or Debtor 2 age | with you?
Debtor 2. ““ gach dependent...
Do not state the dependents’ Mother 51 | No
names. tad | YES
Brother 21 a No

 

[oT Yes
- a No
(CP Yes
a No
(o; Yes

No
Yes

eosecat

 

 

 

 

3. Do your expenses include iw No
expanses of people other than :
yourself and your dependents? my Yes

Estimate Your Ongoing Monthly Expenses

 

' Estimate your expenses a8 of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
: expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expanses paid for with non-cash government assistance if you know the value of

 

 

: such assistance and have includad It on Schedute I: Your Income (Official Form 1081) Your expense:
4. The rental or home ownership expenses for your residanca. Include first mortgage payments and 1300
- any rent for the ground or lot. a 3

If not included in line 4:

4a. Real estate taxes 4a. 5 o
4b. Property, homeowner's, or renter's insurance 4b § 45
4c. Home maintenance, repair, and upkeep expenses de. $ 0
4c. Homeowner's association or condominium dues 4d. 5 0
Official Form 106) Schedule J: Your Expenses page 1

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 39 of 59
Debtor 1 Kajani Jonathan Sease Gase number (timown)

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Mame
5, Additional mortgage payments for your residence, such as home equity loans §,
6. Utilities:
6a, Electricity, heat, natural gas fa 8 § 100
6b. Water, sewer, garbage collection eb. $ 45
6c. Telephone, call phone, Internet, satellite, and cable services &. $ 230
6d, Other, Specify: Rent A Center ea. 3300
_ 7. Food and housekesping supplies 7. $_120
| 8. Childcare and children’s education costs 8. $ q
9. Clothing, laundry, and dry cleaning 9. 3 26
10. Personal care products and services 10. $ 40
11. Medical and dental expenses n. «90
12. Transportation. Inciude gas, maintenance, bus or train fare. $ 0
Do not include car payments. 12.
13, Entertainment, clubs, recreation, newspapers, magazines, and books 13. 310
‘14. Charitable contributions and raligious donations 14, g10
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance isa. 9,0
15b, Heaith insurance tsb. $100
16¢. Vehicle insurance 15, $_200
15d. Other insurance. Specify: 15d. $0
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. 0
Speeclty: we §,
47, Installment or lease payments:
17a. Car payments for Vehicle 4 t7a.  §_361
17b. Car payments for Vehicle 2 17, $9
17c. Other. Specify: ize, $0
i7d, Other. Specify: va. rf
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on Ilne §, Schedule £, Your Income (Official Form 1661). 18g 0
19. Other payments you make to support others who do not live with you.
Specify, Mother 19, ¢_150
.20, Other real property expenses not included in lines 4 or 5 of this form or on Schedule &: Your income.
20a. Mortgages on other property 20a. §. 4
20h. Real estate taxes 20b.  & 0
20c, Property, homeowner's, or renter’s insurance 20c. $9
20d. Maintenance, repair, and upkeep expenses 2d, 6 t
20e, Homeowner's association orcondominium dues 20e. § - oT
Official Farm 106 Schedule J: Your Expenses page 2

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55, Pg. 40 of 59
Debtor 1 Kalani Jonathan Sease
Firei Name Middla Name Last Nene

 

‘21. Other. Specify:

 

22, Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c, Add line 22a and 22b. The resuit is your monthly expenses.

‘23, Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule f.

23b. Copy your monthly expenses from line 22c above.

23c, Subtract your monthly expenses from your monthly income.
The result is your manthly net income.

Case number ct mown),

21.

22a,

22b,

23a.

23b.

236.

‘24. Do you expect an Increase or decrease in your expenses within the year after you file this form?

For example, dé you expect to finish paying for your car loan within the yaar or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

bd ino,

 

¢ 1390

—3 3326

 

$.

 

-1936

 

 

Dives. :

plain here: ~

 

Cg

Official Form 106J Schedule J: Your Exponses

page 3

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 41 of 59

 
Fill in this information to identify your case:

Debtor 1 . Kalani Jonathan Sease
First Neme Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Laat Nama

 

United States Bankruptey Court for the: WESTERN Cistrict or WASHINGTON

Case number
(If known!)

 

 

QO] Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct Information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up te 20
years, or both. 18 U.S.C. §§ 152, 1341, 1919, and 3577.

Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

Cl No

OC) Yes. Name of person _ Attach Bankrupicy Petition Preparer’s Notice, Declaration, and
Signature (Officiat Form 119). .

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x C————__*

: a
SignSture of Debter 1 Signature of Debtor 2

Date Or 0§ 2 of9 Date
MM/ DD ff Y¥Y¥ ; MMi OO f ¥YY¥

 

Official Form 106Dec Declaration About an Individuaf Debtor's Schedules

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 42 of 59
Fill in this information to identify your case:

Kalani

First Name

Sease
Last Name

Jonathan
Middte Name

Debtor 1

 

Debtor 2
(Spouse, if filing} First Name

 

Middte Name

United States Bankruptcy Court for the: WESTERN pistrict of WASHINGTON

Last Mame

Case number
dif knewn)

 

L) Check if this is an
amended filing

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy 049

 

Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsible for supplying correct
Information, (f more space is needed, attach a separate sheet to this form. On the tep of any additional pages, write your name and case
number (if known). Answer evary question.

 

a Give Detalls About Your Marital Status and Where You Lived Before

1. What is your currant marital status?

j
(J Married

MN ot married

2. During the last 3 years, have you livad anywhere other than where you live now?

{i No

[Ai Yes. List all of the places you lived in the last 3 years. Do not include where you live now. -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: ' Bates Debtor 1 Debtor 2:°
: IWed there
k
: (LL) Same as Debtor 1 L) Same as Debtor 4
8545 Litt Dr Se From 03/2019 From
Numb Street
lumber reel To 03/2019 Number Street To
Lacey 98516 :
City State ZIP Code City State ZIP Code
C] same as Debtor 1 (ed Same as Debtor 1
9176 Ruddy Dr
i From 12/2014 From
; Number | Street Number Street
To 03/2018 To
|
Fort Lewis 98433
City State ZIP Code City State ZIP Code

: 3. Within the tast 8 years, did you evar Ilve with a spouse or legal equivalent in a community property state or territory? (Community property
| States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

ld No

(CY ves. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H}.

 

Official Form 107

Case 19-42273-BDL Doci1 Filed07/11/19 Ent. 07/11/19 14:43:55

Ee Explain the Sources of Your Income

Statement of Financial Affairs for Individuats Filing for Bankruptcy

   

page 1

Pg. 43 of 59
Debtor 4 Kalani Jonathan Sease

Gase number frown),
Firat Name Middle Name Lost Name

 

: 4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list It only once under Debtor 1. :

[Di Ne

(NZ! Yes. Fill in the details.

      
  
 

 

 

ources of income Gross income...

 

 

“Check ail that apply. (befor deductions-and ‘Check-all'that apply.
. oo exclusions) - . ,
From January 4 of current year until a peaaes, commissions, 14500 0 Wages, commissions, 9
the date you filed for bankruptcy: ONUBEE, HPS —— onuses, Tips
L) Operating a business O Operating a business
For last calendar year: id Wages, commissions, O Wages, commissions,
. vr 2018 bonuses, tips 3 25000 bonuses, tips , 9
(January 1 lo December 31, “""'" ) [1] operating a business [] operating a business ;
For the calendar year before that: @ Wages, commissions, O) Wages, commissions,
= . bonuses, tips 5 29000 - bonuses, tips 5 8
{January 1 to December 31, we Cu] Operating a business“ ———-----——_ LL] operating a business i

 

5. Did you receive any other income during this year or the two pravious calendar years?
3 Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Secial Security,
unemployment, and other public benefit payments; pensions; rental incorne; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

{4 No .

(Cli ves. Fil in the detaits.

 
   
 

“gach source

 

 

 

 

 

 

 

 

 

{bafore deductions and ~
“. aexclusions)

From January 1 of current year until, ———_—_ rere Fi)
the date you filed for bankruptcy:
For last calendar year: $0 $0
(January 1 to December 31, )

wT
For the calendar year before that: $0 $9
(January 1 to December 31, ) $ $n:

YYYY :

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 44 of 59
Debtor + Kalani Jonathan

First Name Middle Name

List Certain Payments You Made Before You Filed for Banknuiptcy

Sease
Laet Name

Case number gr mown),

 

6. Are either Debtor 1’s or Dabtor 2's debts primarily consumer dabts?

a No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

C No. Go to fine 7.

CI Yes. List below each creditor te whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment,

During the $0 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

id No. Go te line 7.

lg Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do net include payments te an attomey for this bankruptcy case.

Total amoun
payment :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditors Name CO Mortgage
CO) car
Number Steat (I credit card
oO Loan repayment
Q) Suppliers or vandors
Oily Sisto ZiP code CD other
CO Mortgage
Creditors Name
C) car
Number Street CY credit card
2 Lean repayment
CQ) Suppliers or vendors
City State ZIP Gade O Other res
Q Mortgage
Creditors Name
OD cer
Number Street C) credit card
QO Loan repayment
oO Suppliers or vendors
Sity Stata ZIP Gade O) other
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 45 of 59

 
Debtor 1 Kalani Jonathan Sease Case number (fAnowny,
First Name Middte Name Last Name

 

: 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyones who was an insider?

insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

[i No .

(oh Yes. List all payments to an insider,

 

 

 

 

 

 

 

 

 

“ Dates of Total: amount: ob Reason for this payment
payment - paid = - :
$ 4%
Insider's Name
Number Street
Chty State ZIP Code
5 §.
Insider's Name
Number Street
Clty State ZIP Cede

 

: §. Within 1 year before you filed for bankruptcy, did you make any payments or transfor any property on account of a debt that benefited
an insider?

Incluce payments on debts guaranteed or cosigned by an insider.

NZ? No

EL) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

Dates of Totakamount — Amourityou still “Reagon for'this. payment
payment paid: owe _U@ldde creditor's name...
Insider's Name 5. §
Number Street
City State ZIP Code
$ $
Insider's Name

 

 

Number Street

 

 

       

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 46 of 59

 

 

 
Debtor 1 Kalani Jonathan Sease
Firat Mame Middle Name East Name

Case number (tknawn},

 

iz Identify Legal Actions, Repossessions, and Foreclosures

 

i 3, Within 1 yeer before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes,

{CD ves. Fill in the details,

 

  

 

 

 

Case title Sout Name LJ Pending
Cl on appeal
Nuraber = Street C) concluded

 

Case number

 

 

 

 

 

 

 

 

City State = ZIP Coda
Case titla ‘Ton Name 7 O Pending
: : CL] on appeal
‘Number Steet [) concluded
Case number :
City State ZIP Code

 

; 10. Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fillin the details balow.

ia No. Go fo line tt.

iO: Yes. Fill in the information below,

 

 

 

 

 

    

 

 

 

 

Daseribe the property”
i
_ i $.
Greditor's Nara ;
Number = Street Explain: what happei id: ;
CI Property was repossessed, .
: LE Property was foreclosed.
CE Property was gamished.
iy Slate ZIP Code £) Property was attached, seized, or levied.

 

   

 

 

 

 

   

 

 

   

 

Describe the property.
$
Crediter’s Name
NES rps wenn nnnnnnn nnn
‘Explain what happenad: ::
CL] Property was repossessed.
C) Property was foreclosed.
oF Sas EERE C) Property was gamished.
C] Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for individuals Fillng for Bankruptcy . page 5

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 47 of 59

 
Debtor 1 Kalani Jonathan Sease Case number titknowm)
Firat Name Mickie Name Last Name

1. Within $0 days before you filed for bankruptcy, did any creditor, Including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

(Wi No

QC Yes. Fill in the detaits.

“(Describe the action the creditor took “Dato action Amoutit:

     

 

 

 

 

 

 

 

Craditor's Name
Number Steet 7 s
City Stale ZIP Code Last 4 digits of account number: XXXX-__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an agsignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

ME No

C) Yes -

 

 

 

} pact: | List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total vatue of more than $600 per person?

I No

L) Yes. Fill in the detaits for each gift.

th: total value of moge:than $600: _ Describe git ee Ae Dates. you gave Value
rr oo ~ the gifts

  

 

Parson to Whom You Gave the Gift

 

 

Number Street

 

City + Stata ZIP Code

 

é Person's retationship to you

 

 

 

 

 

 

 

Person to Whom You Gave the Gift _ 5

i _ 5

. Number Street

City State ZIP Code

: Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 48 of 59
Debtor 1 Kalani Jonathan Sease Case number tiAccun)
First Name Middle Name Last Mame

;
i
g

: 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

[WI No

‘] Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities’ . -Describe what you contributed
that total more than:$800

   

 

 

Charity's Name

 

 

Number Street

 

ciy State ZIP Code

List Certain Losses

15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling? ‘

hd No

(CI: Yes. Fill in the details,

 

 

 
  
 

Describe the property you lost and - Describe any insurance coverage fe:

Date of your
how the loss otcurred loss”

  

. Include the amount that insurance has pa
Claims online 33 of Schedule A/B: Property

 

 

 

 

List Certain Payments or Transfers

 

16, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No

jC] Yes. Fill in the details. ;

 

   

 

 

 

 

 

 

 

 

 

 

Person Who Was Paid : samme
Number Street E $
: $
i
City Stata = ZIP Code
Email or weogite addrasa
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 49 of 59

 
Debtor 1 Kalani Jonathan Sease Case number (known
First Name Middle Mame Last Name

 

 

 

; “Amount of -
made ‘payment.

Date payment or.

 

    

 

 

Parson Who Was Paid

 

Number Straet

 

 

Clty State ZIP Code

 

Email or website address:

 

 

Person Who Made tha Payment, if Net You

 

 

17, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
De not include any payment or transfer that you listed on line 18.

{4} No

LY Yes. Fill in the details.

ny property transferred Date payment or, Amouritet paymerit
Se , transfer was” Be
made

   

 

Person Who Was Paid =~

 

Number Street

 

 

City State ZIP Code

 

 

 

; 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
| transferred In the ordinary course of your business or financial affairs?
: Include beth outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
: Do not include gifts and transfers that you have already listed on this statement.
No
[CT Yes. Fill in the details.

* ‘Data.transfer
was made _.

 

 

é Person Who Recsived Transfer

 

 

Number Street

 

 

City State = ZIP Code

Person’s relationship to you

aed the verecrrnereniy pees nme ere ot ceo ce nan amananantuapimianininin

 

 

Person Who Received Transfer

 

Number Street

 

 

   

City State ZIP Code
i Person's relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page $

Case 19-42273-BDL Doc1 Filed07/11/19 Ent. 07/11/19 14:43:55 Pg. 50 of 59

 

 
Debtor 1 Kalani Jonathan Sease Case number gtxmown)
: First Name Middle Maras Cast Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
ara a beneficiary? (These are often called asset-protection devices.)

No

{) Yes. Fill in the details.

“Description and value of the property transferred ~*~

 

Name of trust

 

 

 

limi List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20, Within 1 year before you filed for bankruptcy, ware any financial accounts or instruments held in your name, or for your banefit,
closed, sald, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unlons,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Ld No

Cl'ves. Fill In the details.

  

édigits of account number

 

 

Name of Financial Institution
XXXX=, (Olchecking

—— ee

Number Street OQ Savings
aa | Money market

 

 

Q Brokerage

 

Clty State ZIP Code

XXXX C2 checking $
a] Savings

 

Name of Financial institution

 

Number Street Q Money market
om Brokerage
CQ) other

 

 

City State 25P Code

21, Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
fd No

{LI Yes. Fill in the dotalls.

 

 

 

 

 

 

 

 

 

* Who else had accesstoit? = - Describe tt
. Co, — a

Name of Financtal Inatitution Name

|
Number Street Number Street :
: |
City State ZIP Code
City State ZIP Gode i . J

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy - page 9

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 51 of 59

 
Debtor 1 Kalani Jonathan Sease Case number (known,
First Name Middle Nama Laat Name

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22. Have you stored property'In a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details.
-.. ., Deseribe. the contents . Do you still:
To . ‘have. it?
i
Name of Storage Faclilty Name | : Des
i
Number Street Number Street i
City State ZIP Coda :
Identify Property You Held or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
Md No
Yes, Fill in the details.
Where is-the property? Describe the property = alte
Owner's Name 5
Number Street
Number Street
City State ZIP Coda

 

State ZIP Code

Give Detalis About Environmental Information

 

 

For the purpose of Part 10, tha following definitions apply:

® Environmental jaw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxle substances, wastes, or material into the air, land, soll, surface water, groundwater, or othar medium,
Including statutes or requlations contrelling the cleanup of these substances, wastes, or material.

« Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term,

: Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

: 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

MN

: 02 Yes. Fill in the details.

 

“Governmental unit’ 2...” Environmental law

 

 

 

 

 

 

Name of site Governmental unit i . i
Number Street Number Street
chy State ZIP Code
Clty State iP Code
Official Form 107 . Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 52 of 59
Debtor 1 Kalani Jonathan Sease Case number (if known}
First Neswa Middle Name Lest Name

 

: 25. Have you notified any governmental unit of any release of hazardous material? :

TA No

© Yes. Fill in the details. _ Lane

   

 

 

 

 

 

 

 

“Govertiinerital unit
Name of site Governmenta! unit
Number Street \abe Sheet OOOOEETE_E—EEI *
city State ZIP Code
City State ZIP Code
| 26.Have you been a party In any judiciat or administrative proceeding under any environmental law? Include settlements and orders.

I ne

CD ves. Fill in the details.

   

 

 

 

 

 

 

 

Court or agency
Case title, :
Court Name : ao Pending
Q On appeal .
Number Street ~- . Gl Concluded :
Case number . City State ZIP Code

Give Detalils About Your Business or Connections to Any Business

: 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business? -
: O Asote proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

() A member of a limited lability company (LLC) or limited liability partnership (LLP) :
C) A partner tna partnership
OQ An officer, director, or managing executive of a corporation

 

C] An owner of at least 5% of the voting or equity securities of a corporation

cay No. None of the above applies. Go to Part 12.
(Cl ves. Check all that apply above and fill in the details betow for each business,
’ Describe the nature of thie business :

 

 

 

 

Business Name

 

Number Street . vo

ne of accountant or bookkeeper - ,

   

 

From _ dS

 

 

 

 

Business Name

 

 

Number Street

 

 

 

From _ To

 

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 14

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 53 of 59
Debtor 1 Kalani Jonathan Sease , Case number gsmown)
Fist ame Middte Name =‘ Last Name

 

 

Business Name

 

 

Number Street ritant or bookkeeper Dates business existed —

  

 

From _ «CTO

 

City State = ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give 2 financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

iMiNo

C) Yas. Fill in the details below.

 

 

 

Name MMs ODI YYYY

 

Number Street

 

City State ZIP Code

oo.

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statamant, concealing property, or obtaining monay or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3871.

aa x

Signature of Debtor 1 Signature of Debtor 2

Date pr [64] 4. Date

Did you attach additional pages to Your Stafement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

Fra No
LJ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

 

 

 

CJ No
CO Yes. Name of person_ . Altach the Bankruptcy Petition Preparer’s Notice,
~ Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 54 of 59
Fill in this information to identify your case:

Ka
Debtor 4 Kalani Jonathan
First Mame Middle Hame

 

Debtor 2
(Spouse, if filing) Fin Name Middle Name Last Name

United States Bankruptey Court for the, WESTERN pictrict op WASHINGTON

Case number QC) Check if this is an
(known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12:

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

m@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the Court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two marrled people are filing together in a joint case, both ara equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

List Your Creditors Who Have Secured Claims

 

i 1. For any creditors that you listed In Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Farm 1060), fill in the
: Information below.

Identify the creditor and thie property that is collateral

 

 

 

 

 

Creditors Capital One Auto Finance [LT 'Surrender the property. ; No
ee Dae eae Meus vaca Pahetenwern queen nunentsertiuk QOUEEAG Cee peeanpran site sateen went dene ¢ CT Retain the property and redeem it. ¥ ‘as
reper °f {ld Retain the property and enter inte a :
securing debt: Reeffirmation Agreement.

IT Retain the property and [explain]:
2018 Chevrolette Malibu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's [Ci Surrender the property. No
Pen Mnpas ss sre errenenencmannees <= = = sone TTT Retain the property and redeem it es
pail al of [CE Retain the property and enter into a -
securing debt: Reaffirmation Agreement.
(Cl Retain the property and [explain]: .
Creditor's FCT surrender the property. No
Rs ne gee Se ee caeemennetere EY rene er enn enaereneneieen Misiones Cy Retain the property and redeem it. es
Oem of FU] Retain the property and enter into a i
securing debt: Reaffirmation Agreement.
fU Retain the property and [explain{: -
Creditor’s PCE Surrender the praperty. No
° nem Be NIRA ESAEN nt pit bin MINE ATAYRE Aan seme PERE VoNSA ABABA Ta Retain the property and redeem it. lvas
oepery of [J Retain the property and enter into a
securing debt: Reaifirmation Agreement. :
[CJ Retain the property and [explain]:
Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 55 of 59
Kalani Jonathan Sease
First Name Middte Neme kLest Name

rata: Your Unexpired Personal Property Leases

For any unexpired personal property lease that you fisted In Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
: fill in the information below. Do not list real estate leases. Unexpired Jeases are leases that are still in affect; the lease period has not yet
: , ended. You may assume an unexpired personal property lease if the trustes does not assume it. 11 U s Cc. -§ 365{p}(2}.

Debtor 4 Case number 4 known).

 

_Reserlbe:your unexpired. pergonal property leases: ere a . eo : a a ws x _ Willthe: lease be aséuimed?
Lessors name: (Lino

Description of leased
properly:

 

 

Lassor's name: Tino

oor memuaninenne surnames ayy caus jegnueenngae nunnymuvananmans a on og

Description of leased
property:

 

Lessors name: iLTNo

Description of ofleased =~ [Lives i
i: property. :

 

Lessors name: [Leino . i

: Description of leased :
: property:

 

Lessors name: * CINo

rotisserie gama annie ¢ wnnmmmantate waarmee tetamminenm ms aca vcs FOO :

Description of leased
property:

 

Lessor’s name: ot No

Demet marin nena, ahancmaanns amare a Aen i tb yes
Description of leased

property:

 

Lessor’s name: EV io

. Lives

Description of leased
property:

Under panalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

Gao «x

Signature of Debtor 4 Signature of Debtor 2

Date oF 04 JoalF Date

MMi OO fF Y¥YYY MM! COs WYY¥

 

 

 

Official Form 108 Statement of Intention for Individuals Filling Under Chapter 7 page 2

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 56 of 59
United States Bankruptcy Court
WESTERN District Of WASHINGTON

 

IN RE. Sease, Kalani

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true
and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules.

Date: OF/ os 1g yi
Debtor ie

Joint Debtor

 

 

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 57 of 59
Bull City Financial Solutions
2609 N. Duke St.

Ste 500

Durham NC 27704

Capital One Auto Finance
Credit Bureau Dispute

Po Box 259407

Plano TX 75025

Credit One Bank
6801 8. Cimarron Road
Las Vegas NV 89113

Finwise/opploans
626 Rxr Plaza
Suite 600
Uniondale NY 11553

Harris Originals
800 Prime Place
Hauppauge NY¥ 11788

Iq Data International In
1010 Se Everett Mall Way
100 Everett WA 98208

Military Star
3911 S Walton Walker Bivd
Dallas TX 75265-0410

Navy Federal Cu
One Security Place
Merrifield VA 22119

Case 19-42273-BDL Doc1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 58 of 59
Sunrise Credit Services
234 Airport Plaza Blvd
Ste 4

Farmingdale NY 11735

Thom - Milestone
216 W 2nde st
Dixon MO 65459

Case 19-42273-BDL Doci1 Filed 07/11/19 Ent. 07/11/19 14:43:55 Pg. 59 of
